                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiff,                            4:19CR3062
     vs.
                                                         ORDER
JUAN CARLOS GUZMAN,

                 Defendant.



IT IS ORDERED:

1)   Defendant shall comply with all terms and conditions of release which were
     imposed on July 31, 2019 including as follows:

           The defendant shall be released to reside at NOVA, Omaha,
           Nebraska and participate in that facility’s substance abuse
           treatment program. The defendant shall fully comply with the
           requirements of defendant’s treatment plan and all rules of the
           NOVA facility. If the defendant is discharged from the facility
           for any reason whatsoever, or leaves the premises of the
           facility without authorization, Defendant shall promptly report
           to the supervising officer or to any law enforcement officer. In
           addition, irrespective of whether Defendant self-reports upon
           discharge or leaving the facility, the United States Marshal,
           and/or any law enforcement officer is hereby authorized and
           ordered to take the defendant into custody and detain the
           defendant pending a prompt hearing before the court.

2)   The defendant shall be released from the Saline County Jail at 7:30 a.m.
     on October 17, 2019 to his mother, Reina Guzman, for direct transport to
     NOVA. The defendant shall arrive at NOVA by 10:00 a.m. on October 17,
     2019.

     October 16, 2019.
                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
